Citation Nr: 0840532	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from September 1974 
to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the RO has styled the issue on appeal as involving 
service connection for emphysema, the record reflects that 
the veteran has several respiratory disorders he believes are 
related to service, and the record reflects that the RO in 
fact has expanded its consideration of the instant issue to 
encompass those other disorders.  The Board accordingly has 
recharacterized the issue on appeal.

In response to his disagreement with a March 2007 rating 
decision, the veteran was issued a statement of the case in 
March 2008 addressing the following issues:  entitlement to a 
compensable rating for left ear hearing loss; entitlement to 
service connection for sinusitis and rhinitis; and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for left knee, left hip and low back disabilities.  
Thereafter, no further communication was received from the 
veteran or his representative with respect to any of those 
issues.  For this reason, the Board finds that the veteran is 
not currently seeking appellate review of the issues 
addressed in the March 2008 statement of the case.

The Board notes that although the veteran's April 2007 notice 
of disagreement with the March 2007 rating decision was broad 
enough to encompass other issues denied in the rating action, 
specifically, a claim for service connection for stomach 
disability and applications to reopen claims of service 
connection for low back and psychiatric disabilities, the 
veteran limited his disagreement in October 2007 to those 
issues eventually addressed in the March 2008 statement of 
the case. 




FINDING OF FACT

The veteran's respiratory disorder did not originate in 
service or until many years thereafter, and is not otherwise 
related to service.


CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in a May 2002 correspondence, except for 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection is 
granted for his claimed disorder.  He was provided with 
notice as to those latter two matters in a March 2006 
communication, following which his claim was readjudicated in 
several supplemental statements of the case.  The veteran 
therefore has received the notice to which he is entitled as 
to his claim, and there is no prejudice flowing from the 
timing of notice in this case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a supplemental 
statement of the case can serve as a means of readjudication 
following 38 U.S.C.A. § 5103(a)-compliant notice; where such 
notice is followed by a readjudication, any timing error is 
cured). 

In short, the May 2002 and March 2006 notice letters 
collectively provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and any timing deficiency has been cured by the issuance of 
the supplemental statements of the case, obviating any need 
to address whether the veteran was prejudiced by a notice 
error in this case.  Compare Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that any error in a 
Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran is apparently in receipt of disability benefits 
from the Social Security Administration (SSA).  Although 
records from that agency are not on file, the veteran has not 
alleged that any records in the possession of the SSA are 
relevant to his current appeal, or requested that VA obtain 
any records from the agency.  Nor is there otherwise any 
indication that any records held by SSA are relevant to this 
appeal.  In the absence of any indication or suggestion that 
SSA records are relevant to this appeal, the Board finds that 
remand of the case to obtain any such records is not 
warranted.

The record shows that the veteran has not been examined in 
connection with his claim.  The Board finds, however, that 
under the circumstances present in this case, a medical 
opinion addressing service connection is not necessary.  In 
this regard, the Board notes that a VA examination or opinion 
is necessary where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent for 
any reference to gas chamber training or to respiratory 
problems.  Nor is there any competent post-service evidence 
of respiratory disability until more than a decade after 
service, and no competent or credible evidence linking such a 
disorder to service.  Although the veteran is competent to 
say he experienced shortness of breath in service and at 
points after service, the Board finds his account to lack 
credibility, given that his account is not supported by the 
record, and in fact is contradicted by his own report to a VA 
examiner in August 1997 that did not experience any 
respiratory problems.  There are multiple treatment records 
on file covering the period since 1995, but it is not until 
2000 that the veteran first mentions respiratory problems to 
his treating physicians.

In short, there is no credible evidence of respiratory 
problems in service or until many years after service, and no 
competent evidence linking his current respiratory disorder 
to service.  The Board notes in this regard that, as a 
layperson, the veteran's opinion as to matters of medical 
causation are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, a VA 
examination is not necessary in this case.

Factual background

The service treatment records are silent for any respiratory 
complaints or findings.  Routine chest X-ray studies were 
negative for any abnormalities.

VA and private treatment records on file covering the period 
from 1995 to August 2008 are silent for any respiratory 
complaints or findings until 2000.  In September 2000 the 
veteran reported having asthma as a child, but explained that 
he eventually no longer required medicine.  He indicated that 
he does occasionally use Benadryl for mild dyspnea, but he 
denied any coughing or wheezing.  In 2002 the veteran was 
treated for chronic obstructive pulmonary disease (COPD) and 
asthma.  Computed tomography studies demonstrated the 
presence of emphysema.  The veteran reported using cigarettes 
beginning at age 21.  Subsequent diagnostic studies continued 
to show emphysematous changes, and the treatment records show 
he was prescribed a nebulizer for his asthma, and oxygen for 
his COPD.

The veteran attended a VA examination in August 1997, which 
was intended for the evaluation of other conditions not at 
issue in this appeal.  He denied any respiratory problems, 
and physical examination showed that his lungs were clear to 
auscultation and percussion.

In filing his claim for service connection, the veteran 
contended that he was diagnosed in service as having a spot 
on his lung.  At his February 2008 hearing before a VA 
decision review officer, he denied treatment in service for 
emphysema, but reported experiencing shortness of breath 
following gas chamber training.  He indicated that the 
shortness of breath did not persist, but that he did 
experience shortness of breath at times after service.  He 
explained that he did not seek any treatment for respiratory 
symptoms until 1989 or the early 1990s.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

Service treatment records are silent for any reference to 
respiratory complaints or findings, including for a spot on 
the lung.  Nor do they reference gas chamber testing.  Chest 
X-ray studies were negative for any abnormalities.

Moreover, there is no competent post-service evidence of a 
respiratory disorder until more than 24 years after service.  
The veteran denied any respiratory problems at his August 
1997 VA examination, and first mentioned such problems in 
2000.  Thereafter, his physicians diagnosed several 
disorders, including COPD, emphysema, and asthma.  Notably, 
none of his treating providers addressed the etiology of any 
respiratory disorder. 

Although the veteran contends that he experienced shortness 
of breath since service (at least intermittently), the Board 
finds that his account lacks credibility.  In this regard, 
the Board notes that the veteran is competent to report 
experiencing respiratory complaints since service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  Once evidence is 
determined to be competent, the Board must determine whether 
the evidence is also credible.  Barr, 21 Vet. App. at 308.
 
In this case, the Board finds it particularly noteworthy that 
although the veteran clearly had access to medical treatment 
through the years, he first reported respiratory complaints 
in 2000.  As already noted, he denied any pertinent 
complaints when examined in August 1997, and physical 
examination at that time in fact was negative for any 
abnormalities.  His account of shortness of breath since 
service is not corroborated by either his service records, or 
by post-service records until 2000.  In fact, it is 
contradicted by the August 1997 examination report.  The 
Board notes that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  
In this case, the Board finds that the considerable gap in 
time between service and the first references to respiratory 
complaints in 2000 militates against the probative value of 
the veteran's account of his symptoms prior to that year.  
The Board accordingly finds his account concerning the 
occurrence of symptoms prior to 2000 lacks credibility.

In short, there is no competent, credible evidence of a 
respiratory disorder until 2000.  There moreover is no 
medical opinion on file supportive of his claim.  The only 
evidence supportive of his claim consists of the statements 
of the veteran himself.  As a layperson, however, he is not 
competent to offer an opinion linking his current disorder to 
service.  As already discussed, to the extent he instead 
merely is offering his observations of symptoms through the 
years, his account of those observations is not credible.

The Board notes in passing that the veteran reports that he 
began smoking at age 21; he was in service for a portion of 
that year.  To the extent he may be contending that his 
service smoking history played a role in the development of 
the current respiratory disorder, service connection for the 
claimed disorder as a result of tobacco use is legally 
precluded in this case.  See 38 U.S.C.A. § 1103 (West 2002).
 
In this case, in the absence of competent and credible 
evidence suggesting that the current respiratory disorder 
originated in service or is otherwise etiologically related 
to service, the Board concludes that the preponderance of the 
evidence is against the claim.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for respiratory disability 
is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


